Citation Nr: 1812041	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-25 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.  

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.  

3.  Entitlement to a total disability rating based upon individual unemployability.  

4.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from May 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing in June 2013.  The Veterans Law Judge who held the hearing is no longer employed by the Board.  Thus, in August 2017, the Veteran was informed that the VLJ was not available to participate in his appeal and given the opportunity to have another hearing.  The Veteran was told that if he did not respond, the Board would assume he did not want a hearing and proceed with deciding his appeal.  He was given 30 days to respond, and he responded later in August 2017 and noted that did not wish to appear for another hearing.

The Board notes that additional VA examination reports and outpatient treatment reports were associated with the claims file after a supplemental statement of the case (SSOC) was issued in April 2017.  However, this evidence is either unrelated to or cumulative of the evidence considered in the SSOC.  As such, the Veteran is not prejudiced by the Board's adjudication of the issues decided herein.   

The Board notes that the claim for an service connection for prostate cancer has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a TDIU and entitlement to service connection for prostate cancer being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 18, 2012, the Veteran's service-connected back disability was not shown to cause incapacitating episodes of intervertebral disc syndrome lasting at least six weeks during a twelve month period; forward flexion of the thoracolumbar spine limited to 30 degrees or less or, favorable ankylosis of the entire thoracolumbar spine has not been shown at any time during the appeal period at issue.  

2.  Since January 18, 2012, the Veteran's service-connected back disability was shown to cause incapacitating episodes of intervertebral disc syndrome lasting at least six weeks during a twelve month period; ankylosis was not been shown in the Veteran's spine.  

2.  An effective date of January 18, 2012, is warranted for the grant of service connection for right lower extremity radiculopathy; the Veteran's right lower extremity radiculopathy is manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to January 18, 2012, criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).


2.  Since January 18, 2012, criteria for the assignment of a 60 percent rating for a low back disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  Criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met; the Veteran met the criteria for a separate 20 percent rating for his right lower extremity radiculopathy effective January 18, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.124a, (Diagnostic Code 8520).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran's claim was remanded in order to obtain the Veteran's vocational rehabilitation folder and afford the Veteran a VA examination.  The directed development was accomplished and there is no prejudice for the Board to proceed.   See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Historically, the RO indicated that the Veteran submitted a claim of entitlement to an increased rating for a back disability in March 2009.  The claim was denied in a June 2009 rating decision.  The Veteran disagreed with the rating assigned and this appeal ensued.  The Board notes that the Veteran was granted a temporary total rating (100 percent) from July 17, 2014, to August 31, 2014, pursuant to 38 C.F.R. § 4.30.  In an October 2015 rating decision, the Veteran was also granted a separate 20 percent rating for radiculopathy of the right lower extremity associated with the service-connected low back disability effective July 24, 2015.   

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Disease and Injuries of the Spine, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, a 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. §4.71a, Diagnostic Codes 5235 to 5242.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243 provides that a 10 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

At a June 2009 VA examination, the Veteran reported constant back pain radiating to both legs.  Range of motion testing of the thoracolumbar spine revealed flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  Straight leg raising was negative on the right and left.  Sensory and motor function of the bilateral lower extremities was normal.  The examiner indicated that the Veteran had not had any incapacitating episodes during the past twelve months.  The examiner diagnosed the Veteran with spondylosis, lumbar spine and indicated that the Veteran has generalized tenderness with mild spasm and painful range of motion of the lumbar spine.  

At a January 2012 VA examination, the Veteran reported back pain with right lower extremity numbness.  Range of motion testing revealed flexion to 70 degrees with pain at 30 degrees, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 20 degrees with pain at 10 degrees, left lateral flexion to 25 degrees with pain at 15 degrees, right lateral rotation to 20 degrees with pain at 10 degrees, and left lateral rotation to 25 degrees with pain at 15 degrees.  Following three repetitions of motion flexion was to 50 degrees, extension was to 15 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 20 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 25 degrees.  The examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability or station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing following three repetitions of motion.  Sensory examination of the bilateral upper anterior thighs (L2), bilateral thighs/knees (L3/4), bilateral lower leg/ankle (L4/L5/S1), and bilateral feet and toes (L5) were normal bilaterally.  Straight leg raising was positive on the right and negative on the left.  The Veteran reported no radicular symptoms of the left lower extremity but he endorsed severe pain, mild paresthesias and/or dysesthesias, and severe numbness.  The examiner noted that the Veteran had moderate right sciatic nerve radiculopathy.  The Veteran did not report any other neurologic abnormalities or findings.  The examiner noted that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine with at least six weeks of incapacitating episodes over the past twelve months due to IVDS.  The examiner indicated that a January 2012 lumbar magnetic resonance imaging (MRI) revealed lower lumbar spine early degenerative spondylosis and facet arthropathy and L5-S1 mild foraminal stenosis.  

At a VA examination in July 2015, the Veteran reported constant back pain and right leg numbness.  Range of motion testing of the lumbar spine revealed flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions and no additional loss of function or range of motion.  Sensory examination of the bilateral upper anterior thighs (L2), bilateral thighs/knees (L3/4), bilateral lower leg/ankle (L4/L5/S1), and left foot and toes (L5) were normal.  Sensory examination of the right foot and toes (L5) was decreased to light touch testing.  Straight leg raising was positive on the right and negative on the left.  The examiner indicated that the Veteran had moderate radiculopathy of the right sciatic nerve.  The examiner noted that there was not ankylosis of the spine.  The examiner indicated that the Veteran has IVDS but no episodes of acute signs or symptoms due to IVDS that required bedrest prescribed by a physician in the past twelve months.   

At a VA examination in September 2016, the Veteran was diagnosed with degenerative arthritis of the spine and spinal stenosis.  The Veteran reported low back pain radiating to both legs and right foot.  Range of motion testing of the lumbar spine revealed flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that the Veteran has decreased range of motion in flexion, extension, lateral flexion, and lateral rotation with pain and is limited in his activities of daily living, with ambulation, at rest in bed with difficulty lying down and getting out of bed.  The examiner indicated that there was no additional loss of range motion after three repetitions.  Sensory examination of the bilateral upper anterior thighs (L2), left thighs/knees (L3/4), and left lower leg/ankle (L4/L5/S1) were normal bilaterally.  Light touch was decreased for the right thigh/knee (L3/4), right lower leg/ankle (L4/L5/S1), and bilateral feet and toes (L5) were decreased bilaterally.  Straight leg raising test was positive on the right and negative on the left.  The examiner diagnosed the Veteran with mild sensory lumbar radiculopathy of the right sciatic nerve.  There was no ankylosis of the spine.  The examiner indicated that there was no IVDS of the thoracolumbar spine.  

With regard to the claim for an increased rating for the low back disability, prior to January 18, 2012, the Veteran's low back disability was not manifested by incapacitating episodes of intervertebral disc syndrome lasting at least six weeks during a twelve month period; forward flexion of the thoracolumbar spine limited to 30 degrees or less or, and favorable ankylosis of the entire thoracolumbar spine has not been shown at any time during the appeal period at issue.  As such, a rating in excess of 20 percent is not warranted prior to January 18, 2012.  

Since January 18, 2012, the Veteran's service-connected back disability was shown to cause incapacitating episodes of intervertebral disc syndrome lasting at least six weeks during a twelve month period.  With regard to whether an increased rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine, in order to meet the criteria for a rating in excess of 60 percent, unfavorable ankylosis of the entire spine must be shown.  Consequently, a rating of 60 percent and no more is warranted for the low back disability effective January 18, 2012.  

With regard to the claim for an increased rating for the right lower extremity radiculopathy, the Board notes that the Veteran met the criteria for a 20 percent rating effective January 18, 2012.  At the January 2012 VA examination, straight leg raising of the right leg was positive.  The examiner diagnosed the Veteran with moderate right radiculopathy.  At no time during the appeal period at issue has the Veteran's right leg radiculopathy been manifested by severe incomplete paralysis of the sciatic nerve.  Moreover, the Veteran does not warrant a separate rating for the left leg as straight leg raising of the left leg was negative at all examinations of record and at no time has the Veteran been diagnosed with left leg radiculopathy.  As such, the Veteran does not warrant a rating in excess of 20 percent for the service-connected right leg radiculopathy at any time during the appeal period at issue.  An effective date of January 18, 2012, is awarded for the 20 percent rating for service-connected right leg radiculopathy.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to January 18, 2012, entitlement to a rating in excess of 20 percent for a low back disability is denied.  

Since January 18, 2012, entitlement to a rating of 60 percent for a low back disability is granted.  

Since January 18, 2012, entitlement to service connection for right lower extremity radiculopathy is granted with a 20 percent rating; a rating in excess of 20 percent is denied.    


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the claim for a TDIU, following the issuance of an April 2017 supplemental statement of the case (SSOC), the Veteran was granted service connection for depression secondary to his service-connected low back disability.  In order to properly adjudicate the claim for a TDIU, an opinion should be obtained with regard to all of the Veteran's service-connected disabilities on his employability.  

With regard to the claim for service connection for prostate cancer, the Board notes that in a July 2017 rating decision, the Veteran was denied entitlement to service connection for prostate cancer.  The Veteran expressed disagreement with the denial of his claim in a VA Form 21-0958 received in July 2017.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2017).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for prostate cancer must be issued, and the Veteran should be advised of the time period in which to perfect his appeal. 

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeal as to his claim for entitlement to service connection for prostate cancer, or (2) the time period for doing so expires, whichever occurs first.   

2.  Schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities, to include the now service-connected depression, on his employability.

3.  Then, readjudicate the issue of entitlement to a TDIU on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case with regard to the TDIU issue, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


